Citation Nr: 0925400	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.

2.  Entitlement to a compensable rating for fracture of the 
mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in Indianapolis, Indiana, which, in pertinent part, 
continued a noncompensable rating for fracture of the 
mandible and denied a 10 percent rating for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.  

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.  The Board remanded this case in February 2009 
for issuance of a Statement of the Case on the mandible 
fracture claim.  The case returns now for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant brought a claim for a compensable rating for 
fracture of the mandible in October 2007, after withdrawing a 
previous claim in September 2007.  The RO denied the claim in 
a November 2007 rating decision.  The appellant has submitted 
a Notice of Disagreement as to the mandible rating, first by 
discussing it in his July 2008 Form 9 perfecting the appealed 
issue addressed above and in the submission of November 2008 
statement by his representative.  The claim was remanded to 
allow the RO to provide the appellant with a statement of the 
case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The SOC was issued in April 2009.  The 
appellant responded with a timely Form 9, perfecting the 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The appellant requested a hearing before the Board at the RO 
in his April 2009 Form 9.  The appellant's December 2008 
hearing was held for his multiple noncompensable disabilities 
claim, not for the mandible fracture claim.  As the appellant 
requested a hearing on a claim distinct from the one for 
which he had a hearing and has not been provided a hearing on 
the second claim in accordance with his request, it is 
appropriate to remand this case for due process reasons.  

Resolution of the appellant's 10 percent rating for multiple 
noncompensable disabilities claim is dependent, at least in 
part, on the outcome of the claim for an increase.  A grant 
on the increased rating claim would render the 38 C.F.R. 
§ 3.324 claim moot.  Therefore a decision by the Board on the 
appellant's 38 C.F.R. § 3.324 claim would at this point be 
premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
an appellant's claim for the second issue).  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO, and 
notify him of the scheduled hearing at the 
latest address of record.  This hearing is 
to be scheduled in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




